*31Opinion of the Court
Per Curiam:
On his plea of guilty, the accused was convicted by a special court-martial of larceny of $60.00, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. On review, the convening authority held that certain evidence admitted on behalf of the Government in connection with the sentence was improper. To cure the error, he reduced the confinement and the forfeitures adjudged by the court-martial. In view of the nature of the improper evidence, the convening authority’s action provided inadequate relief. Accordingly, the decision of the board of review is reversed and the record of trial is returned to it for further consideration. United States v Fowle, 7 USCMA 349, 352, 22 CMR 139.